DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a hyperspectral data acquisition module, configured to acquire hyperspectral data” “a key wavelength extraction module, configured to extract” “a phosphorus content calculation module, configured to input” in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches each of the foregoing modules may be embedded in or independent of a processor in a computer device in the form of hardware, or may be stored in a memory in the computer device in the form of software to enable the processor to conveniently call and execute operations corresponding to each of the foregoing modules (0075).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pent-Tao Guo, “A robust method to estimate foliar phosphorus of rubber trees with hyperspectral reflectance” 05 October 2018, Guo Pengtao, “Prediction of leaf phosphorus contents for rubber seedlings based on hyperspectral sensitive bands and back propagation artificial neural network” Jan. 2016, & Yue Xuejun, “Prediction model of phosphorus content for citrus leaves during different growth periods based on hyperspectrum”, Apr. 2015.
	
Allowable Subject Matter
Claims 11-30 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious “pre-established wavelength extraction model is obtained by learning and training hyperspectral sample data and sample phosphorus content data pairs in a pre-established sample database by adopting a competitive adaptive reweighted sampling (CARS) algorithm and a successive projection algorithm (SPA)”, in combination with the rest of the limitations of claim 11.

As to claim 24, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the pre-established wavelength extraction model is obtained by learning and training hyperspectral sample data and sample phosphorus content data pairs in a pre-established sample database by adopting a competitive adaptive reweighted sampling CARS algorithm and a successive projection algorithm SPA;”, in combination with the rest of the limitations of claim 24.

As to claim 25, the prior art of record, taken alone or in combination, fails to disclose or render obvious “steps of any of the method according to claim 11”, in combination with the rest of the limitations of claim 25.

As to claim 26, the prior art of record, taken alone or in combination, fails to disclose or render obvious “steps of any of the method according to claim 12”, in combination with the rest of the limitations of claim 26.

As to claim 27, the prior art of record, taken alone or in combination, fails to disclose or render obvious “steps of any of the method according to claim 13”, in combination with the rest of the limitations of claim 27.

As to claim 28, the prior art of record, taken alone or in combination, fails to disclose or render obvious “steps of any of the method according to claim 14”, in combination with the rest of the limitations of claim 28.

As to claim 29, the prior art of record, taken alone or in combination, fails to disclose or render obvious “steps of any of the method according to claim 11”, in combination with the rest of the limitations of claim 29.

As to claim 30, the prior art of record, taken alone or in combination, fails to disclose or render obvious “steps of any of the method according to claim 12”, in combination with the rest of the limitations of claim 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877